DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  the language of claim 16 refers to a “biometric data captured with the sensor to a sever” which should instead recite of a “server”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system adapted to loading/capturing/forming/matching” in claim 9; “system adapted to carry out the steps of transferring/comparing” in claim 10; “the MED being adapted to capture/store” in claim 11; “system being adapted to carry out the steps of reading/capturing/comparing” in claim 12; “system being adapted to transferring/comparing” in claim 14; “sensor for receiving” and “MED being adapted for capturing/reading” in claim 15; “ID data capture application adapted to transfer” in claim 16; “identity document server adapted to receive” in claim 18; and “identity document server adapted to receive” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite of a “computer program product” that is absent of hardware, and is software alone and of itself.  The Examiner suggests amending the claims to recite that the computer product is stored on hardware.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
For example, it is recited in claims 1 and 9:
“d. Via the IDS allowing access to a server by the user providing to the IDS, via the MED, matching biometric data and the biometric template.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKay, U.S. Patent 8,887,232.

As per claim 1, it is taught of a method of authorizing a user for accessing a server and/or for receiving of an on-line service, involving the step of providing a mobile electronic device (MED), the MED having a memory unit and a sensor for receiving biometric data, and the step of providing an Identity Document Server IDS (central biometric server) comprising for a set of holders of an identity document (enterprise services), authentication data and personalization data corresponding to the respective identity document (col. 2, lines 41-48 and col. 6, line 62 through col. 7, lines 6), the method further comprising the steps of:

b. Capturing biometric data of the user using the sensor on the MED and providing the biometric data to the IDS (col. 8, lines 33-37 & 48-53),
c. Forming from the biometric data a biometric template on the IDS and storing the biometric template in the memory unit of the MED thus providing a registered activated identity MED (col. 8, lines 33-37 & 48-53) and
d. Via the IDS allowing access to a (enterprise) server by the user providing to the IDS, via the MED, matching biometric data and the biometric template (col. 2, lines 45-48 and col. 6, line 62 through col. 7, lines 6).
As per claim 5, it is taught of the steps of:
Input of a user-identification to the IDS by the holder of a registered activated identity MED and receiving a notification on the registered activated identity MED (col. 8, lines 33-37 & 48-53),
Inputting biometric data of the holder via the sensor into the memory unit of the MED, forwarding the biometric data and the template from the MED to the IDS (col. 8, line 54 through col. 9, line 11), and
On the IDS comparing the template and the biometric data and for a positive match providing access to the user on a server and/or to receiving of a service on the MED or on the terminal (col. 6, line 62 through col. 7, lines 6 and col. 9, lines 3-11).
As per claim 6, it is disclosed wherein the captured biometric data comprises a portrait image of the holder, the sensor comprising a camera and the biometric template being formed on the basis of the portrait image (col. 14, lines 32-53).
As per claim 7, it is taught wherein the biometric template is formed on the basis of at least two portrait images (col. 14, lines 48-53).

a mobile electronic device (MED), the MED having a memory unit and a sensor for receiving biometric data, an identity document Server (IDS)(central biometric server) comprising for a set of holders of an identity document (enterprise services), authentication data and personalization data corresponding to the respective identity document (col. 2, lines 41-48 and col. 6, line 62 through col. 7, lines 6),
Wherein the system is adapted to:
a. Loading a biometric template application and an ID data capture application on the MED (col. 8, lines 6-18),
b. Capturing biometric data of the user using the sensor on the MED and providing the biometric data to the IDS (col. 8, lines 33-37 & 48-53),
c. Forming from the biometric data a biometric template on the IDS and storing the biometric template in the memory unit of the MED thus providing a registered activated identity MED (col. 8, lines 33-37 & 48-53) and
d. Via the IDS allowing access to a (enterprise) server by the user providing to the IDS, via the MED, matching biometric data and the biometric template (col. 2, lines 45-48 and col. 6, line 62 through col. 7, lines 6).
As per claim 13, it is taught of a system wherein the biometric data comprises a portrait image of the holder, the sensor comprising a camera and the template being formed on the basis of the portrait image (col. 14, lines 32-53).
As per claim 18, it is disclosed wherein the Identity document server comprising for a set of holders of an identity document (enterprise services), authentication data and personalization data corresponding to the respective identity document and adapted to receive authentication data and 
As per claim 19, it is taught wherein the Identity document server adapted to receive from the MED biometric template data and biometric data captured with the sensor of the MED, and to compare the biometric template data with the captured biometric data (col. 6, line 62 through col. 7, lines 6 and col. 14, lines 32-53).
As per claim 20, it is disclosed wherein the Identity document server, the biometric data comprising a portrait image (col. 14, lines 48-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, 10-12, 14-17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McKay, U.S. Patent 8,887,232 in view of Conner et al, US 2014/0317715.

As per claims 2 and 10, it is disclosed by McKay wherein preceding step b, the steps of:
transferring the authentication data and the personalization data from the MED to the IDS via the ID data capture application (col. 8, lines 11-26),
comparing the transferred authentication and personalization data with authentication and personalization data on the IDS wherein, when the transferred authentication and personalization data correspond with authentication and personalization data on the IDS (col. 6, line 62 through col. 7, lines 6 and col. 9, lines 3-11):
a positive comparison status is generated and a subscriber number of the MED is stored on the IDS and wherein in the absence of a positive a comparison status steps c-d are prevented from being carried out (col. 6, line 62 through col. 7, lines 6 and col. 9, lines 3-11).
The teachings of McKay fail to disclose of providing an identity document having authentication data and personalization data stored in an electronic memory that is part of the document, transferring authentication data and personalization data from the memory of the Identity document into the memory of the MED via the ID data capture application which is then transferred from the mobile device to the server.  In a related teaching, it is disclosed by Conner et al of providing an identity document (card) having authentication data and personalization data stored in an electronic memory that is part of the document (see paragraph 0050), transferring authentication data and personalization data from the memory of the Identity document into the memory of the MED via the ID data capture application (see paragraph 0065) which is then transferred from the mobile device to the server (see paragraphs 0065 & 0069).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to store biometric template data on a portable carrier, 
The teachings of Conner et al disclose that the card may be useable with their mobile device that is used to capture the biometric data (see paragraph 0065).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  By incorporating the use of a card with the stored biometric template of Conner et al, it adds flexibility to the teachings of McKay for providing access to enterprise services by storing the biometric templates on the card, instead of on the mobile device, as is taught by Conner et al.

As per claims 3 and 11, it is taught wherein the personalization data that are captured from the identity document and that are stored in the memory unit of the MED, and wherein biometric data of the user are captured using the sensor on the MED and the captured biometric data are compared with the biometric data, wherein in case the comparison fails to provide a match, the MED does not carry out the step of transferring the authentication data and the personalization data from the MED to the IDS (col. 6, line 62 through col. 7, lines 6 and col. 9, lines 3-11).  Conner et al is relied upon for disclosing of the holder’s biometric data is stored on the Identity document (see paragraph 0050).  Please refer above for the motivational reasons of applying the teachings of Conner et al with McKay.

As per claims 4 and 12, it is disclosed by McKay of a method and system of authorizing a user of an identity document (enterprise services) comprising biometric user data (col. 2, lines 41-48 and col. 6, line 62 through col. 7, lines 6), the method comprising the steps of:

Capturing biometric data of the user using the sensor on the MED (col. 8, lines 33-37 & 48-53), and
Comparing on the MED the captured biometric data with the stored biometric user data and generating a positive authentication status when the captured biometric data match the stored biometric data (col. 6, line 62 through col. 7, lines 6 and col. 9, lines 3-11).
McKay fails to disclose of an identity document comprising biometric user data that are stored in an electronic memory that is part of the identity document, reading the stored biometric user data from the electronic memory of the identity document.  In a related teaching, it is disclosed by Conner et al of an identity document comprising biometric user data that are stored in an electronic memory that is part of the identity document (card)(see paragraph 0050), reading the stored biometric user data from the electronic memory of the identity document (see paragraphs 0057).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to store biometric template data on a portable carrier, such an identity token or card, that is used for securely authenticating a user since the card is unique to the registered user (see paragraph 0055).
The teachings of Conner et al disclose that the card may be useable with their mobile device that is used to capture the biometric data (see paragraph 0065).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  By incorporating the use of a card with the stored biometric template of Conner et al, it adds flexibility to the teachings of 

As per claims 8 and 14, it is disclosed by McKay wherein the identity document comprising machine readable data, wherein following step b, the method comprises the steps of:
Transferring the machine readable data into the memory unit of the MED via the camera and the ID data capture application (col. 8, lines 33-37 & 48-53), and
comparing the machine readable data with the personalization data of the Identity document into the memory unit of the MED (col. 6, line 62 through col. 7, lines 6 and col. 9, lines 3-11) and
generating a consistency status, wherein In case of a negative consistency status the MED does not carry out the subsequent step of transferring data from the MED to the IDS (col. 6, line 62 through col. 7, lines 6 and col. 9, lines 3-11).
McKay fails to disclose of an identity document comprising biometric user data that are stored in an electronic memory that is part of the identity document, reading the stored biometric user data from the electronic memory of the identity document.  In a related teaching, it is disclosed by Conner et al of an identity document comprising biometric user data that are stored in an electronic memory that is part of the identity document (card)(see paragraph 0050), reading the stored biometric user data from the electronic memory of the identity document (see paragraphs 0057).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to store biometric template data on a portable carrier, such an identity token or card, that is used for securely authenticating a user since the card is unique to the registered user (see paragraph 0055).
The teachings of Conner et al disclose that the card may be useable with their mobile device that is used to capture the biometric data (see paragraph 0065).  All of the claimed elements were 

As per claim 15, it is taught by McKay of a Mobile electronic device (MED), the MED having a memory unit and a sensor for receiving biometric data (col. 8, lines 33-37 & 48-53), the MED being adapted for capturing biometric data of a user via the sensor (col. 8, lines 33-37 & 48-53) into the memory unit and for reading biometric data from an identity document (enterprise services) into the memory unit and for comparing the captured biometric data with the biometric data that have been read from the identity document (col. 2, lines 41-48; col. 6, line 62 through col. 7, lines 6; and col. 9, lines 3-11).
McKay fails to disclose of reading biometric data from an electronic memory that is part of an identity document and for comparing the captured biometric data with the biometric data that have been read from the identity document.  In a related teaching, it is disclosed by Conner et al of an identity document comprising biometric user data that are stored in an electronic memory that is part of the identity document (card)(see paragraph 0050), reading the stored biometric user data from the electronic memory of the identity document (see paragraphs 0057).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to store biometric template data on a portable carrier, such an identity token or card, that is used for securely authenticating a user since the card is unique to the registered user (see paragraph 0055).


As per claim 16, it is disclosed McKay wherein the memory unit comprises an ID data capture application (col. 8, lines 11-26) adapted to transfer authentication data and personalization data that are read from the user into the memory unit of the MED and biometric data captured with the sensor (col. 14, lines 32-53) to a server and to receive from the server a biometric template and store the biometric template in the memory unit (col. 6, line 62 through col. 7, lines 6 and col. 9, lines 3-11).  Conner et al is relied upon for disclosing of the holder’s biometric data is stored on the Identity document (see paragraph 0050).  Please refer above for the motivational reasons of applying the teachings of Conner et al with McKay.

As per claim 17, it is taught by McKay wherein the sensor comprises a camera, the captured biometric data comprising a portrait of a holder of the identity document and the biometric data read from the memory unit comprises a digital portrait and/or a template of a digital portrait of the holder of the identity document (col. 14, lines 32-53).

As per claim 21, it is taught by McKay of a computer program product comprising:

to compare the captured biometric data with the electronic biometric data received from the memory and generating a comparison status indicating a match of the compared captured and stored biometric data (col. 2, lines 41-48; col. 6, line 62 through col. 7, lines 6; and col. 9, lines 3-11).
McKay fails to disclose of reading biometric data from an electronic memory that is part of an identity document and for comparing the captured biometric data with the biometric data that have been read from the identity document.  In a related teaching, it is disclosed by Conner et al of an identity document comprising biometric user data that are stored in an electronic memory that is part of the identity document (card)(see paragraph 0050), reading the stored biometric user data from the electronic memory of the identity document (see paragraphs 0057).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to store biometric template data on a portable carrier, such an identity token or card, that is used for securely authenticating a user since the card is unique to the registered user (see paragraph 0055).
The teachings of Conner et al disclose that the card may be useable with their mobile device that is used to capture the biometric data (see paragraph 0065).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  By incorporating the use of a card with the stored biometric template of Conner et al, it adds flexibility to the teachings of 

As per claim 22, it is disclosed by McKay of a computer program product according, being arranged to receive a biometric template data from a server and store the template data in the memory unit of the MED and arranged to forward the template data together with captured biometric data to the server (col. 6, line 62 through col. 7, lines 6 and col. 9, lines 3-11). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sahin, U.S. Patent 10,140,537 discloses of an application on a mobile device that is used to capture biometric data, wherein the biometric template may be either stored on the mobile device or on an authentication system, see column 3, line 54 through column 4, line 8.
Kamal et al, US 2017/0061441 discloses of mobile device used to capture biometric data, see paragraph 0015.
Bhatt et al, US 2019/0089702 discloses of capturing an image of a physical document comprising a biometric of a user, and converting the collected data into a form that is placed in a token, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431